Freedman, P. J.
This action was brought to recover for services rendered by plaintiff’s assignor, as an attorney and counselor-at-law, upon the request of the defendant.
It appears from the testimony that the defendant is an attorney-at-law and that the firm of C. & H. Cohen, of New York city, were clients of his. Suit was begun in the city of "Washington, D. C., against that firm, and one Carroll, plaintiff’s assignor, a local attorney residing in that city, was employed by the defendant to appear and attend to the interests of his clients. For those services this action was brought. The defendant offered no testimony, and the court below rendered judgment in favor of the defendant. The testimony on the part of the plaintiff must be taken as true, and he is entitled to all the reasonable inferences that can be drawn in his favor therefrom. Several depositions were offered in evidence by the plaintiff, which were objected to by defendant’s attorney, and decision thereof was reserved by the court. They are attached to the return, but it does not appear whether they were considered by the court below or not. Assuming that none of the testimony contained in the *521depositions was examined by the court below, there still was sufficient evidence to render the defendant liable for the amount of the claim in suit.
The only point worthy of attention urged upon this appeal by the respondent, is that the plaintiff’s assignor, having information that the defendant was the attorney for the firm of C. & H. Cohen, was bound to bring his action against the firm, and that defendant is not liable for the services rendered. The plaintiff’s assignor, Carroll, was employed directly by the defendant, and while the firm of C. & H. Cohen might have been liable for the acts of the defendant as their attorney under the circumstances disclosed by the testimony in this case, yet the defendant was also liable, and Carroll had the right to charge him with such services. McGraw v. Godfrey, 14 Abb. Pr. (N. S.) 397. There was no conflicting evidence in this case, and the proof shows that credit was given to the defendant, and the defendant, having contracted with Carroll in his own name, made himself personally responsible. McGraw v. Godfrey, supra; Cobb v. Knapp, 71 N. Y. 348; Meeker v. Claghorn, 44 id. 349. The plaintiff was shown to be the real party in interest and the assignment to him was sufficient in law. Meeker v. Claghorn, supra.
Judgment reversed, new trial ordered, costs to appellant to abide the event.
MacLeah and Leveutbitt, JJ., concur.
Judgment reversed, new tidal ordered, with costs to appellant to abide event.